Citation Nr: 0014269	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-01 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date for the award of service 
connection for post-traumatic stress disorder prior to March 
26, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to February 
1956.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  At 
a hearing held before the undersigned in March, 2000, the 
veteran indicated that he wished the Board to address solely 
the issue of an earlier effective date for the award of 
service connection for post-traumatic stress disorder (PTSD).  
In written argument prepared by the veteran's representative 
in September 1997, reference was made to the claim of service 
connection for a back disability.  This claim was fully 
adjudicated by the RO in a July 1998 rating determination.  
The veteran was notified of this determination in August 
1998.  A notice of disagreement to this determination has not 
been received.  Further, the veteran has not appealed this 
issue to the Board.  Accordingly, it is not before the Board 
at this time.


REMAND

A review of the procedural history of this case is required 
to address the contention that the veteran should be awarded 
entitlement to an effective date for the award of service 
connection for post-traumatic stress disorder (PTSD) prior to 
March 26, 1996.  As noted above, the veteran served on active 
duty from March 1952 to February 1956.  A review of medical 
records during this time fails to indicate any reference to 
PTSD or PTSD-related symptoms.  Service personnel records 
also do not refer to combat or combat-related service.  While 
the veteran did receive decorations noting his service in the 
Korean War, these decorations were also awarded to servicemen 
who were not exposed to combat.  Accordingly, they do not 
denote combat with the enemy.

In June 1992, the veteran filed his initial claim for VA 
compensation, more than 30 years after his discharge from 
active service in 1956.  At this time, medical records were 
submitted denoting that the veteran had been diagnosed with 
alcohol dependence.  An October 1990 hospitalization denotes 
alcohol dependence and an enlarged liver.  Stressors noted 
involved a recent arrest for driving while intoxicated and 
the veteran's unemployment.  Significantly, no reference was 
made to the veteran's active service.  Nevertheless, in an 
addendum to a medical reported dated November 1990, a 
psychiatrist stated that it was possible that the veteran was 
having additional problems related to PTSD.  It was noted at 
this time that the veteran had combat duties in Korea.  
Medical records indicate the veteran's contentions of being 
involved in numerous missions involving the killing of 
civilians.  He indicated that he destroyed villages with 
civilians.  The veteran also contended that he recalled 
killing many people he believed might have been civilians. 

At a VA social industrial survey in August 1992, it was noted 
the veteran was "wounded during action in Korean waters" 
when a cable snapped and whipped him across his buttocks.  It 
was indicated that during his entire tour of duty he served 
as a navigation officer on board a minesweeper.  It was noted 
that on one occasion, while under enemy fire, cables on his 
ship snapped and started whipping around, "taking out his 
best friends leg," who was then in danger of being washed 
overboard.  The veteran contended that he succeeded in saving 
his friend, but that he was hit and severely injured by this 
whipping cable.  Other incidents, including the killing of 
people who were probably civilians, were noted.  The veteran 
declined to go into detail regarding these events.  

In a January 1993 rating determination, service connection 
was denied for PTSD.  The RO noted that service records did 
not show the veteran received any individual combat awards or 
decorations.  The RO also noted the veteran's belief that he 
had participated in approximately 50 to 100 missions in which 
he searched boats and recalled killing many people he thought 
might be civilians.  It was also noted that service medical 
records did not show treatment or a diagnosis of a buttock 
injury.  The RO stated, in pertinent part, that although a 
diagnosis of PTSD had been found, the evidence of record does 
not show individual combat or the claimed buttock injury.  
Consequently, service connection was denied.

The veteran was notified of the January 1993 RO decision in 
February 1993.  At this time, the veteran was provided his 
procedural and appellate rights.  However, a timely appeal to 
the January 1993 rating determination was not received.

On March 26, 1996, the veteran petitioned to reopen his claim 
of service connection for PTSD.  At this time, the veteran 
submitted a September 1952 statement from the commanding 
officer of the U.S.S. Redstart, who notes to a serviceman's 
mother the injury that had occurred to the mother's son (this 
individual is not the veteran).  The commanding officer notes 
that this event occurred sometime in September of 1952, and 
that the injured serviceman was treated at Long Beach Naval 
Infirmary after they returned to port.  No reference is made 
to the veteran.  It is noted that a piece of equipment struck 
him and that the serviceman received immediate medical care 
from a corpsman.  It was reported that this serviceman was 
"coming along fine."  It was also indicated that the 
serviceman would be returned to duty next Wednesday.  Based 
on the September 1952 statement, the serviceman's injury 
appears significantly less severe than the injury cited by 
the veteran in August 1992.  It is also clear the injury did 
not occur in "Korean waters." 

In his March 1996 claim, the veteran noted treatment at a VA 
Medical Center (VAMC) from January 1996 to March 1996.  
Medical records obtained by the RO at that time indicate 
treatment for alcoholism and PTSD.

In a December 1997 rating determination, the RO found new and 
material evidence to reopen the previously denied claim of 
service connection for PTSD.  The RO awarded service 
connection for PTSD, specifically citing the finding of an 
examiner in September 1997 that tied the PTSD primarily to 
the injury involving the shipmate in September 1952.  The RO 
accepted the letter from the commander of the Redstart as 
confirming the "stressor," even though it made no mention 
of the claimant.  The RO granted the veteran a total 
disability evaluation from March 26, 1996, the date he 
petitioned to reopen his previously denied claim.

In his December 1998 substantive appeal, the veteran 
contended that he should be awarded service connection for 
PTSD retroactive to the first diagnosis of PTSD in 1989 or at 
least to the date of his original claim on June 17, 1992.  
The veteran noted that the mental state he was in from the 
years 1990 to 1996 made the prosecution of his claim 
difficult.  He noted difficulties remembering.  He indicated 
that his mental state would not allow him to check with his 
service representative as to the status of his claim.  The 
veteran cited to a medical record from a physician who notes 
that the veteran had been diagnosed with PTSD and treated by 
the VA for this disorder since 1989.  

38 U.S.C.A. § 5110(a) (West 1991) provides that unless 
specifically provided otherwise, the effective date of an 
award based on original claim, a claim reopened after final 
adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of the receipt of the application 
therefor.  Under 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400(q)(ii) (1999), the effective date of a claim received 
after a prior final disallowance will be the date of the 
claim or the date entitlement arose, whichever is later.  
However, in adjudicating this claim, the RO has failed to 
consider 38 C.F.R. § 3.156(c) (1999).  Under this section, 
when the new and material evidence consists of a supplemental 
report of the service department, received before or after 
the decision has become final, the former decision will be 
"reconsidered" by the adjudicating agency of original 
jurisdiction.  

38 C.F.R. § 3.156(c) comprehends official service department 
records that presumably have been misplaced and have now been 
located and forwarded to the VA.  In this case, the veteran 
provided the RO with the September 1952 statement of the 
commanding officer of the U.S.S. Redstart, noting the injury 
of a serviceman other than the veteran.  The RO must address 
whether or not this should be considered a "supplemental 
report" of the service department.  It would appear to the 
Board on preliminary review that it is, since it is official 
correspondence pertaining to events in the line of duty.  If 
so, the RO should review the 1993 evidence of record at the 
time of the 1993 rating and determine whether this 
"supplemental report," if available at that time, would 
have warranted a different disposition of the claim.  In this 
regard, the RO may look at whether this letter would have 
served to verify one or more of the then claimed 
"stressors" and, if so, whether there was competent medical 
evidence linking PTSD to the verified "stressor."  In any 
event, this essential issue must be addressed by the RO. 

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should review the September 1952 
statement of the commanding officer of 
the U.S.S. Redstart, noting the injury of 
a serviceman other than the veteran.  The 
RO should consider whether this letter 
should be considered a supplemental 
report of the service department and 
whether it provides a basis to grant 
entitlement to an effective date for the 
award of service connection for post-
traumatic stress disorder prior to March 
26, 1996 under 38 C.F.R. § 3.156(c) 
(1999).  As noted above, the RO may look 
at whether this letter would have served 
to verify one or more of the then claimed 
"stressors" and, if so, whether there 
was competent medical evidence linking 
PTSD to the verified "stressor."  If the 
RO determines that a favorable 
determination would have been warranted 
in 1993, the RO should also then address 
whether 38 C.F.R. § 3.114(a) (1999) 
applies, and if so, the effective date 
warranted in light of that regulation on 
the facts of the case.

If the benefit sought on appeal is not granted, the case 
should be returned to the Board for further appellate 
consideration, after compliance with appropriate appellate 
procedures, including issuance of a supplemental statement of 
the case with citation to 38 C.F.R. § 3.156(c) (1999).  In 
this regard, the veteran and his representative should be 
afforded an appropriate period within which to respond 
thereto.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted as 
to this specific issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	

		
	Richard B. Frank
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




